Filed 8/12/22 Lim v. Moon CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


YOUNG K. LIM,                                                     B314481

         Plaintiff and Respondent,                                (Los Angeles County
                                                                  Super. Ct.
         v.                                                       19STCV14007)

KAP S. MOON,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Michelle Williams Court, Judge. Affirmed.
     Jack H. Karpeles for Defendant and Appellant.
     Young K. Lim, in pro. per., Plaintiff and Respondent.
                       INTRODUCTION

       Kap Moon and Leading Town SDUS, Inc. entered into an
investment agreement in which Moon agreed to invest $100,000
in two of Leading Town’s retail businesses, in exchange for a 55%
ownership interest and certain managerial rights in those
businesses. Moon subsequently sued Kyonga Nam (the president
of Leading Town), Jongju Na, Sung Joon Na, and Leading Town
for breach of contract, alleging Nam and other Leading Town
representatives repudiated the contract. (Moon v. Na (Super. Ct.
L.A. County, 1999, No. 19STCV08038).) Moon obtained a default
judgment against Nam and the other defendants in that action in
the amount of $400,435.
       Nam later assigned her rights in the investment agreement
to Young Lim, who filed this action against Moon for breach of
contract. Moon filed an answer, but did not appear at trial. The
trial court entered judgment in favor of Lim and against Moon in
the amount of $27,000.
       Moon appeals, arguing the trial court erred in entering
judgment against him because claim preclusion barred Lim’s
complaint. Because Moon did not argue or present evidence in
the trial court that claim preclusion applied, however, he
forfeited the defense. Therefore, we affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

     A.   Moon Sues for Breach of Contract and Obtains a
          Default Judgment
     In November 2018 Moon entered into an agreement with
Leading Town to invest in two retail businesses, Chorus and




                                2
Hive. Moon agreed to invest $100,000 in two $50,000
installments, one upon signing the agreement and the other
before March 3, 2019. In return, Moon would receive a 55%
ownership interest in both businesses, access to the businesses’
bank accounts, and managerial authority over business
operations. The parties also agreed Moon could hire a manager
and an assistant manager. The agreement identified Nam as the
president of Leading Town and Jongju Na as a witness to the
signing of the agreement.
       On March 8, 2019 Moon sued Nam, the Nas, and Leading
Town for breach of contract, promissory estoppel, fraud, and false
pretenses, alleging, among other things, the defendants
repudiated the November 2018 agreement after receiving Moon’s
$100,000 investment. (Moon, supra, No. 19STCV08038.) Moon
further alleged Nam and the Nas fired the manager and assistant
manager Moon had hired, did not disclose the “company
recordkeeping or finances,” and did not give or ever intend to give
Moon a 55% ownership interest in the businesses.
       Sung Joon Na was personally served with the complaint on
March 11, 2019 and said he was authorized to accept service on
behalf of Nam, Jongju Na, and Leading Town. None of the
defendants, however, filed an answer. Having found the
defendants were properly served, the trial court on November 26,
2019 entered judgment in favor of Moon and against all four
defendants in the amount of $400,435.

      B.   Lim, Nam’s Assignee, Sues Moon for Breach of
           Contract and Obtains a Default Judgment
      Nam assigned Lim her right to sue Moon under the
investment agreement. On April 23, 2019 Lim filed this action




                                 3
against Moon for breach of contract, alleging that Moon did not
timely pay the $100,000 due under the agreement and that, as a
result, Nam suffered damages of $27,000 in late fees, supply fees,
and advertising costs. Moon filed an answer to the complaint on
June 19, 2019, asserting several affirmative defenses, one of
which was claim preclusion.1
       The court held a case management conference on August
21, 2019. Lim personally appeared, and Moon was represented
by counsel. After the case management conference, Moon made
no other appearances in this case.
       On several occasions the court ordered Lim to give Moon
notice of scheduled hearings and continuances. It is unclear
whether Lim actually gave Moon notice. The clerk, however,
served Moon with notices of several scheduled hearings,
including notice the court had set the case for trial on June 1,
2021.
       Trial commenced on June 1, 2021 and lasted one day.
There was no court reporter. Moon did not appear, though the
court found Moon “was properly served with notice of trial.” Lim
testified and introduced various exhibits. After considering the
evidence, the trial court entered judgment in favor of Lim and
against Moon in the amount of $27,000. Though he did not

1      Moon refers to this defense as res judicata. California
courts “now refer to ‘claim preclusion’ rather than ‘res judicata’”
and “‘issue preclusion’ in place of ‘direct or collateral estoppel.’”
(Samara v. Matar (2018) 5 Cal.5th 322, 326; see Grande v.
Eisenhower Medical Center (2022) 13 Cal.5th 313, 323 [“Like
many courts, we previously used the terms ‘res judicata’ and
‘collateral estoppel’ when discussing claim and issue preclusion,
respectively.”].)




                                   4
appear at trial or file a motion to vacate the judgment, Moon
timely appealed.

                          DISCUSSION

      Moon argues the trial court should not have entered
judgment against him because Lim’s complaint was barred by
claim preclusion. Specifically, Moon contends that the default
judgment in Moon v. Na was a final judgment on the merits
between the same parties or parties in privity and that Lim
represents the same interests as the interests of the defendants
in the prior case. (See Grande v. Eisenhower Medical Center
(2022) 13 Cal.5th 313, 323 [claim preclusion applies when “‘a
second suit involves (1) the same cause of action (2) between the
same parties [or their privies] (3) after a final judgment on the
merits in the first suit’” (italics omitted)].) Moon argues that, if
Nam had any claims against him, Nam should have filed a cross-
complaint in Moon v. Na or moved in that action to set aside the
default judgment so he could file an answer and cross-complaint.
Moon, however, did not appear at the trial in this action to
present his defense that claim preclusion barred Nam’s
complaint. Therefore, Moon forfeited the argument.
      An appellate court generally will not consider an issue that
“could have been but was not presented” to the trial court. (Doers
v. Golden Gate Bridge etc. Dist. (1979) 23 Cal.3d 180, 184, fn. 1;
see Westsiders Opposed to Overdevelopment v. City of L.A. (2018)
27 Cal.App.5th 1079, 1091 [an appellate court will not consider
“issues or theories not properly raised or presented in the trial
court”]; Morgan v. Imperial Irrigation Dist. (2014)
223 Cal.App.4th 892, 913 [“As a general rule, an appellate court




                                 5
will not review an issue that was not raised by some proper
method by a party in the trial court.”].) An issue must be
presented and “actually be litigated in the trial court” before an
appellate court will consider it. (Natkin v. California
Unemployment Ins. Appeals Bd. (2013) 219 Cal.App.4th 997,
1011 (Natkin).) A party forfeits a claim or defense raised for the
first time on appeal. (Quiles v. Parent (2018) 28 Cal.App.5th
1000, 1013; see Cabatit v. Sunnova Energy Corporation (2020)
60 Cal.App.5th 317, 322 [“If a party fails to raise an issue or
theory in the trial court, we may deem consideration of that issue
or theory forfeited on appeal.”].) “‘Appellate courts are loath to
reverse a judgment on grounds that the opposing party did not
have an opportunity to argue and the trial court did not have an
opportunity to consider. [Citation.] In our adversarial system,
each party has the obligation to raise any issue or infirmity that
might subject the ensuing judgment to attack.’” (Natkin, at p.
1011.)
        The party asserting preclusion has the burden of proving
its elements. (Hong Sang Market, Inc. v. Peng (2018)
20 Cal.App.5th 474, 489; see In re Fireside Bank Cases (2010)
187 Cal.App.4th 1120, 1127 [“[o]rdinarily a defense of res
judicata or collateral estoppel (claim or issue preclusion) must be
affirmatively raised, and the conditions for its operation
demonstrated by the party asserting it”].) Claim preclusion “can
be waived if not asserted as an affirmative defense and proven”
in the trial court. (JSJ Limited Partnership v. Mehrban (2012)
205 Cal.App.4th 1512, 1526; see Wolfsen v. Hathaway (1948) 32
Cal.2d 632, 638 [“in the absence of either pleading or proof of a
former judgment upon litigated issues, the defense of res judicata
is thereby waived in the subsequent action”], overruled on




                                 6
another ground in Flores v. Arroyo (1961) 56 Cal.2d 492, 497;
Briley v. City of West Covina (2021) 66 Cal.App.5th 119, fn. 6
[claim preclusion “is not a jurisdictional defense, and may be
waived by failure to raise it in the trial court”]; Estate of Landau
(1958) 158 Cal.App.2d 176, 181 [“The benefit of a prior
adjudication constituting an estoppel or bar may be waived by
failure to present it in the subsequent proceeding.”].)
        Moon had the burden in the trial court to raise his defense
that claim preclusion barred Lim’s complaint and to present
evidence in support of that defense. (See Grande v. Eisenhower
Medical Center, supra, 13 Cal.5th at p. 326 [litigant asserting
preclusion has the burden of establishing its elements].) While
Moon alleged claim preclusion in his answer, the issue “must
actually be litigated in the trial court—an issue cannot simply be
mentioned in passing.” (Natkin, supra, 219 Cal.App.4th at p.
1011.) Though the clerk served him with notice of the trial date,
Moon did not appear at trial to present evidence on the elements
of claim preclusion or argue how or that it applied. Thus, Moon
forfeited the issue. (See Franklin Mint Co. v. Manatt, Phelps &
Phillips, LLP (2010) 184 Cal.App.4th 313, 332 [plaintiffs forfeited
issue preclusion defense where, although they “made references”
to it, they “did not identify the elements” of issue preclusion, did
not “attempt to apply the facts of the case to those elements,” and
“never attempted in the trial court to submit evidence from the
underlying proceedings”]; see also In re Fireside Bank Cases,
supra, 187 Cal.App.4th at p. 1127 [defendant who “simply
asserted” the plaintiff’s “claims were barred by res judicata and
collateral estoppel, without troubling to establish or even
acknowledge the conditions for operation of those doctrines,”
could not rely on preclusive effect of prior judgments].)




                                 7
       Finally, Moon could have attempted to present his claim
preclusion defense by moving, if he had grounds, to set aside the
judgment in this action under Code of Civil Procedure section 473
and arguing, for example, he did not receive proper notice of the
trial. (See Burch v. CertainTeed Corp. (2019) 34 Cal.App.5th 341,
346; OC Interior Services, LLC v. Nationstar Mortgage, LLC
(2017) 7 Cal.App.5th 1318, 1328.) Moon, however, did not make
such a motion or argue the clerk’s multiple notices to him,
including notice of the trial date and notice of entry of the
judgment, were improper or sent to the wrong address. (See
Steven M. Garber & Associates v. Eskandarian (2007)
150 Cal.App.4th 813, 824 [remedy for the defendants’ failure to
raise substantive defenses to a default judgment was a motion
under Code of Civil Procedure section 473 to set aside the default,
not an appeal from the default judgment].)




                                 8
                             DISPOSITION

      The judgment is affirmed.



                                           SEGAL, J.



We concur:




             PERLUSS, P. J.




             WISE, J.*




*     Judge of the Alameda Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                  9